Case 1:19-cr-00064-GHW Document 50 Filed 06/25/20 Page 1 of 4

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #: _
Or. Natale Mayflower Sour Edwards vate FILED:__ 6/24/2020 _

19 Cr. 64 (GHW) PO Box 510 Quinton VA 231414

804.295.6031
may-dave@msn.com

 

June 24, 2020

United States Federal Court Southern District of New York (SDNY)
Honorable Judge Gregory H. Woods

ATTN: Daniel Patrick Moynihan

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Honorable Judge Woods,

f am currently working with Classified Information Security Officer Daniel
Hartenstine of the U.S. Department of Justice for the proper review and redaction of
sensitive or classified nature documents pursuant to the WPA so that the substantial
portion of the submission can be shared with both parties and their counsel in order to
permit the Court and parties to evaluate and fully address the issues raised. I am
currently working with my counsel to identify any portions of the submission that should

be redacted as privileged.

(am willing to proceed with the conference by remote means and thank the Court
for the offer. I am not confident CISO Hartenstine and I will finalize the review by COB
June 25, 2020 and request the Court consider scheduling the videoconference once CISO

Hartenstine and I have completed the redactions.

Executed on: June 24, 2020

By: Dr. Natalic Mayflower Sours Edwards
Defendant

 
Case 1:19-cr-00064-GHW Document 50 Filed 06/25/20 Page 2 of 4

 

From: May E <May-Dave@msn.com>

Sent: Wednesday, June 24, 2020 3:50 PM

To: Woods NYSD Chambers

Ce: Hartenstine, Daniel O UMD)

Subject: RE: Urgent—Confidential/Sensitive Email—ONLY for Judge Gregory H. Woods (Case
1:19-cr-00064-GHW)

Attachments: 19 Cr 64 (GHW) 6.24.2020 (Court Order Response).pdf; GHW 6 22 20 Order.pdf

19 Cr. 64 (GHW) Natalie Mayflower Sours Edwards.

This is my Court Ordered Letter in response to the Hon. Judge Woods Court Order Case 1:19-cr-00064-GHW.

V/r
Dr. Natalie Edwards

 

 
Case 1:19-cr-00064-GHW Document 50 Filed 06/25/20 Page 3 of 4
Case 1:19-cr-00064-GHW Document 48 Fi

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 6/22/20
x

 

UNITED STATES OF AMERICA,
-v- : 1:19-cr-00064-GHW

NATALIE MAYFLOWER SOURS : ORDER
EDWARDS, :

Defendant.
xX

 

GREGORY H. WOODS, United States District Judge:

Earlier today, the Court received an ex parte submission from the defendant via email. The
Court wishes to schedule a conference to discuss the issues raised by that submission. The Court
directs the parties to do the following to assist it in scheduling a prompt conference.

First, the Court requests that Dr. Sours Edwards provide a copy of her submission to her
counsel. The Court is limited in its ability to consider information that is not also presented to the
patties and their counsel for evaluation and comment. To the extent that the submission contains
information of a sensitive or classified nature, the information should be shared with defense
counsel in a manner that complies with applicable law and regulation. Daniel Hattenstine of the
U.S. Department of Justice is available to coordinate the proper handling and review of any such
information. The Court’s preliminaty assessment of the submission suggests that the Court should
share a substantial portion of the submission with both parties and their counsel in order to permit
the Court and the patties to evaluate and fully address the issues raised. At the same time, the
submission includes attorney-client communications, which ate propertly protected. The Court
requests that counsel for the defendant work to identify any portions of the submissions that should

be redacted as privileged.

 

 
Case 1:19-cr-00064-GHW Document 50 Filed 06/25/20 Page 4 of 4
Case 1:19-cr-00064-GHW Document 48 Filed 06/23/20 Page 2 of 2

Second, the Court requests that counsel for Dr. Sours Edwards confer with her regarding
her willingness to proceed with the conference by remote means. The Court requests that the
defendant inform the Court of the defendant’s position by letter submitted no later than June 24,
2020 to the extent feasible. With that information in hand, the Court will schedule the conference.
If the defendant consents to a remote proceeding, the Court anticipates that it will be scheduled via
Skype videoconference later this week.

SO ORDERED.

Dated: June 22, 2020

A. Who
GREGORY. WOODS
United States District Judge

 
